Maletz, Judge:
When this case was called for hearing at Milwaukee, Wisconsin, on May 23, 1968, defendant moved to dismiss the protest on the ground that it did not state a cause of action.
An examination of the records in the protest before the court discloses that plaintiff failed to state adequate reasons for its objection to the decision of the collector of customs, as required by section 514 of the Tariff Act of 1930. Accordingly, the motion is allowed and the protest is dismissed.
Judgment will be entered accordingly.